 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL BLEDSOE,                                  No. 2:18-cv-2710 KJN P
12                      Plaintiff,
13           v.                                         ORDER
14    SAN JOAQUIN JAIL, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On November 26, 2019, plaintiff

18   filed a completed USM-285 form, claiming that because the U.S. Marshal office is “backloaded,”

19   plaintiff had a personal assistant help serve defendant Martinez. (ECF No. 17.)

20          Rule 4(e) provides:

21                 (e) Serving an Individual Within a Judicial District of the United
                   States. Unless federal law provides otherwise, an individual -- other
22                 than a minor, an incompetent person, or a person whose waiver has
                   been filed -- may be served in a judicial district of the United States
23                 by:
24                 (1) following state law for serving a summons in an action brought
                   in courts of general jurisdiction in the state where the district court is
25                 located or where service is made; or
26                 (2) doing any of the following:
27                 (A) delivering a copy of the summons and of the complaint to the
                   individual personally;
28
 1                    (B) leaving a copy of each at the individual’s dwelling or usual place
                      of abode with someone of suitable age and discretion who resides
 2                    there; or

 3                    (C) delivering a copy of each to an agent authorized by appointment
                      or by law to receive service of process.
 4

 5   Fed. R. Civ. P. 4(e).

 6             Plaintiff’s filing is insufficient to demonstrate that service of process on defendant

 7   Martinez was properly accomplished. On the form, plaintiff noted that service was done “under

 8   camera surveillance County Jail Civil Division Dept,” and “verified by inside cameras Mexican

 9   lady Ering [sic] in mouth.” (ECF No. 17 at 1.) Such comments fail to show plaintiff’s personal

10   assistant complied with the provisions of Rule 4(e).

11             In addition, the form provided by plaintiff is wholly ineffective to prove service of

12   process. Fed. R. Civ. P. 4(l) (Affidavit required; “proof of service must be made to the court.”)

13   Because the noted efforts of plaintiff’s personal assistant were ineffective to accomplish valid

14   service of process, plaintiff may not rectify the failure to comply with Rule 4(l) by simply

15   providing an amended proof of service unless the assistant otherwise accomplished valid service

16   of process in compliance with the provisions of Rule 4(e).

17             The order requiring the U.S. Marshal to effect service of process (ECF No. 15) remains in

18   effect. Thus, at present, no further order is required; plaintiff is not required to effectuate service.

19             Accordingly, IT IS HEREBY ORDERED that plaintiff’s November 26, 2019 filing (ECF

20   No. 17) is placed in the court file and disregarded.

21   Dated: December 17, 2019

22

23

24   /bled2710.inef


25

26
27

28
                                                          2
